Title: To George Washington from Alexander Hamilton, 30 July–3 August 1792
From: Hamilton, Alexander
To: Washington, George

 

Sir
Philadelphia July 30th [–3 August] 1792

I received the most sincere pleasure at finding in our last conversation, that there was some relaxation in the disposition you had before discovered to decline a reelection. Since your departure, I have lost no opportunity of sounding the opinions of persons, whose opinions were worth knowing, on these two points—1st the effect of your declining upon the public affairs, and upon your own reputation—2dly the effect of your continuing, in reference to the declarations you have made of your disinclination to public life—And I can truly say, that I have not found the least difference of sentiment, on either point. The impression is uniform—that your declining would be to be deplored as the greatest evil, that could befall the country at the present juncture, and as critically hazardous to your own reputation—that your continuance will be justified in the mind of every friend to his country by the evident necessity for it. Tis clear, says every one, with whom I have conversed, that the affairs of the national government are not yet firmly established—that its enemies, generally speaking, are as inveterate as ever—that their enmity has been sharpened by its success and by all the resentments which flow from disappointed predictions and mortified vanity—that a general and strenuous effort is making in every state to place the administration of it in the hands of its enemies, as if they were its safest guardians—that the period of the next house of representatives is likely to prove the crisis of its permanent character—that if you continue in office nothing materially mischievous is to be apprehended—if you quit much is to be dreaded—that the same motives which induced you to accept originally ought to decide you to continue till matters have assumed a more determinate aspect—that indeed it would have been better, as it regards your own character, that you had never consented to come forward, than now to leave the business unfinished and in danger of being undone—that in the event of storms arising there would be an imputation either of want of foresight or want of firmness—and, in fine, that on public and personal accounts, on patriotic and prudential considerations, the clear path to be pursued by you will be again to obey the voice of your country; which it is not doubted will be as earnest and as unanimous as ever.

On this last point, I have some suspicion that it will be insinuated to you, and perhaps (God forgive me, if I judge hardly) with design to place before you a motive for declining—that there is danger of a division among the electors and of less unanimity in their suffrages than heretofore. My view of this matter is as follows:
While your first election was depending I had no doubt, that there would be characters among the electors, who if they durst follow their inclinations, would have voted against you; but that in all probability they would be restrained by an apprehension of public resentment—that nevertheless it was possible a few straggling votes might be found in opposition, from some headstrong and fanatical individuals—that a circumstance of this kind would be in fact, and ought to be estimated by you, as of no importance—since their would be sufficient unanimity to witness the general confidence and attachment towards you.
My view of the future accords exactly with what was my view of the past. I believe the same motives will operate to produce the same result. The dread of public indignation will be likely to restrain the indisposed few. If they can calculate at all, they will naturally reflect that they could not give a severer blow to their cause than by giving a proof of hostility to you. But if a solitary vote or two should appear wanting to perfect unanimity, of what moment can it be? Will not the fewness of the exceptions be a confirmation of the devotion of the community to a character, which has so generally united its suffrages, after an administration of four years at the head of a new government, opposed in its first establishment by a large proportion of its citizens and obliged to run counter to many prejudices in devising the arduous arrangements, requisite to public Credit and public Order? Will not those, who may be the authors of any such exceptions, manifest more their own perverseness and malevolence—than any diminution of the affection and confidence of the Nation? I am persuaded, that both these questions ought to be answered in the affirmative; and that there is nothing to be looked for, on the score of diversity of sentiment which ought to weigh for a moment.
I trust, Sir, and I pray God that you will determine to make a further sacrifice of your tranquillity and happiness to the public good. I trust that it need not continue above a year or two more. And I think that it will be more eligibible to retire from office

before the expiration of the term of an election, than to decline a reelection.
The sentiments I have delivered upon this occasion, I can truly say, proceed exclusively from an anxious concern for the public welfare and an affectionate personal attachment[.] These dispositions must continue to govern in every vicissitude one who has the honor to be very truly and respectfully Sir Your most Obedt & hum. serv.

A. Hamilton


August 3d Since writing the foregoing I am favoured with your interesting letter of the 29th of July. An answer to the points raised is not difficult & shall as soon as possible be forwarded.

